Name: Commission Regulation (EEC) No 1574/88 of 6 June 1988 opening a standing invitation to tender for the export of 14 500 tonnes of feed wheat held by the Belgian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 6 . 88 Official Journal of the European Communities No L 141 /25 COMMISSION REGULATION (EEC) No 1574/88 of 6 June 1988 opening a standing invitation to tender for the export of 14 500 tonnes of feed wheat held by the Belgian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 2 1 . The invitation to tender shall cover a maximum of 14 500 tonnes of feed wheat to be exported to all third countries . 2. The regions in which the 14 500 tonnes of feed wheat are stored are listed in Annex I hereto. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention ' on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. whereas Commission Regulation (EEC) No 1 836/82 (4), as last amended by Regulation (EEC) No 2418/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas the wheat to be exported must be of a quality suitable for feed : Article 4 1 . By way of derogation from Article 7 ( 1 ) of Regula ­ tion (EEC) No 1836/82, the time limit for submission of tenders under the first partial invitation to tender shall expire on 8 June 1988 at 1 p.m . (Brussels time). 2 . The time limit for submission of tenders under the last partial invitation to tender shall expire on 27 July 1988 at 1 p.m . (Brussels time). 3 . The tenders shall be lodged with the Belgian inter ­ vention agency. Whereas it is appropriate, in the present market situation, to open a standing invitation to ^tender for the export of 14 500 tonnes of feed wheat held by the Belgian interven ­ tion agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 5 The common wheat to be exported shall be of a quality suitable for feed. HAS ADOPTED THIS REGULATION : Article 6 Article 1 The Belgian intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II hereto . The Belgian intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 14 500 tonnes of feed wheat held by it. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 110, 29. 4. 1988 , p. 7 . ( ¢') OJ No L 139, 24 . 5 . 1986, p. 36. (4) OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 223 , 11 . 8 . 1987, p. 5 . No L 141 /26 Official Journal of the European Communities 8 . 6 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1988 . For the Commission Frans ANDRIESSEN ' Vice-President ANNEX I (tonnes) Place of storage Quantity Hainaut 6 600 Namur 7 900 ANNEX II Standing invitation to tender for the export of 14 500 tonnes of feed wheat held by the Belgian intervention agency (Regulation (EEC) No 1574/88) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) 0 ) Price increases ( + ) or reductions (-) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers.